632 S.E.2d 492 (2006)
STATE of North Carolina
v.
Gregory J. BARNES.
No. 72P06.
Supreme Court of North Carolina.
May 4, 2006.
Gregory J. Barnes, Pro Se.
William P. Hart, Senior Deputy Attorney General, Howard S. Boney, Jr., District Attorney, for State of NC.


*493 ORDER

Upon consideration of the petition filed by Defendant on the 3rd day of February 2006 in this matter for a writ of certiorari to review the order of the Superior Court, Wilson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 4th day of May 2006."